DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
In claim 1, “articulation…fixed between the door and the structure”. Specifically, Examiner notes that while the doors are pivotably coupled to the structure via the unnumbered hinges, as shown in Figure 3, no portion of the hinges is depicted or otherwise disclosed as being actually between the door and the structure, whether the doors are open or closed. The similar recitation in claim 2 is likewise not shown in the drawings.
In claim 1, “for each door, a locking system distributed between the front edge and the rear edge and able to move between a locked position…and an unlocked position.” Specifically, Examiner notes that the locking bolts 322, which are configured to move between locked and unlocked positioned, are not actually located on the doors. On the other hand, the strikes 324, which are distributed between the front and rear edges, are inherently unable to move their position.
No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “for each door, a locking system distributed between the front edge and the rear edge and able to move between a locked position…and an unlocked 
Claim 2 recites “each articulation…being fixed between the structure and the door” which is indefinite because it is unclear which of the two doors—the starboard-side door or the port-side door—is being referred to. For examination purposes, Examiner is interpreting claim 2 to read “each articulation…being fixed between the structure and the respective door” in order to promote compact prosecution.
Claim 3 recites “further comprising a hinge at a level of the front edge and a hinge at a level of the rear edge” which is indefinite for two reasons. First, it is unclear which pair of front edges—the edges of the starboard-side door or the edges of the port-side door—is being referred to. Second, it is unclear whether the twin recitations of “a hinge” refer back to the two gooseneck hinges claimed in claim 2, or introduce two new and distinct hinges. For examination purposes, Examiner is interpreting claim 3 to read “wherein one of the gooseneck hinges is at a level of the front edge of the respective door and the other of the gooseneck hinges is at a level of the rear edge of the respective door” in order to promote compact prosecution.
Claim 4 recites “wherein each locking system comprises, on the structure and in a vicinity of the front edge and the rear edge” which is indefinite because is unclear of the respective door” in order to promote compact prosecution.
Claim 4 recites “in a vicinity of the front edge and the rear edge, a locking bolt” which is indefinite because the locking bolts 322 as disclosed are only in the vicinity of their respective doors when the doors are closed. However, as shown in Applicant’s Figure 3, the locking bolts 322 are not in the vicinity of any part of the door, much less the front and rear edges, when the door is open.
Claim 4 recites “for each locking bolt, a strike secured to the door” which is indefinite because it is unclear which door is being referred to. For examination purposes, Examiner is interpreting claim 4 to read “for each locking bolt, a strike secured to the respective door” in order to promote compact prosecution.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Aten (US 9,873,504 B2) in view of Oberle et al. (US 2007/0278345 A1), hereinafter Oberle.
Regarding claim 1, Aten discloses a nacelle of an aircraft (nacelle 12; fig. 1), the nacelle having an air intake (as shown in fig. 1) and comprising: 
a structure (as shown in fig. 3), 
an upstream cowl (outer surface 58; fig. 2) fixed to the structure to create an aerodynamic surface and extending rearward from the air intake (as shown in fig. 2), 
an upper cowl (upper portions of first and second side portions 36, 38; fig. 2) arranged in an upper part of the nacelle and to the rear of the upstream cowl (as shown in fig. 2) and having a starboard-side door (38) and a port-side door (36), each door being articulated between a closed position in which the door is aerodynamically continuous with other cowls (as shown 
for each door, an articulation (gooseneck-type hinge 104; fi. 4) arranged at a level of the outer edge (as shown in fig. 3, the hinges 104 are configured to be level with the bottom edge portions 46, 48 when the doors are propped open to a corresponding height) and fixed between the door and the structure (as shown in fig. 3), the articulation allowing the door to move from the open position to the closed position and vice versa (as shown in fig. 3).
Aten appears to depict a locking system (the three unnumbered rectangular devices on the bottom of the second side portion 38, as shown in fig. 3), but does not appear to specifically disclose for each door, a locking system distributed between the front edge and the rear edge and able to move between a locked position in which it blocks the movement of the door with respect to the structure and an unlocked position in which it allows the door to move with respect to the structure.
However, Oberle is in the field of articulation devices for aircraft nacelles (abstract) and teaches for each door (door 46; fig. 4A), a locking system (para. [0050], 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the nacelle of Aten such that for each door, a locking system distributed between the front edge and the rear edge and able to move between a locked position in which it blocks the movement of the door with respect to the structure and an unlocked position in which it allows the door to move with respect to the structure as taught by Oberle in order to ensure that the doors can be properly secured to the structure (see Oberle, para. [0050]).

Regarding claim 2, Aten as modified discloses the invention in claim 1, and further discloses wherein each articulation is formed as two gooseneck hinges (104), each one being fixed between the structure and the respective door (as shown in fig. 3).

Regarding claim 3, Aten as modified discloses the invention in claim 2, and further discloses the invention further comprising a hinge (104) at a level of the front edge of the respective door and a hinge at a level of the rear edge of the respective door (as shown in fig. 3).

.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aten (US 9,873,504 B2) in view of Oberle et al. (US 2007/0278345 A1), hereinafter Oberle, as applied to claim 1 above, and further in view of Guillaume et al. (US 2011/0297787 A1), hereinafter Guillaume.
Regarding claim 4, Aten as modified discloses the invention in claim 1, and teaches the locking system being in a vicinity of the front edge and the rear edge of the respective door (see again Oberle, para. [0050]).
Aten does not appear to specifically disclose wherein each locking system comprises, on the structure, a locking bolt that is configured to be actuated and is configured to move horizontally and, for each locking bolt, a strike secured to the respective door and which the locking bolt enters in the locked position and leaves in the unlocked position.
However, Guillaume is in the field of doors of aircraft engine nacelles (abstract) and teaches wherein each locking system (as shown in fig. 3a) comprises, on the structure (inner structure 10; fig. 3a), a locking bolt (output shaft 34; para. [0037], regarding a mobile output shaft 34 fulfilling the function of a bolt) that is configured to be actuated (via control means 38; fig. 3a) and is configured to move horizontally (as shown in figs. 3a and 3b) and, for each locking bolt, a strike (fitting 36; fig. 3a) secured 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the nacelle of Aten such that each locking system comprises, on the structure, a locking bolt that is configured to be actuated and is configured to move horizontally and, for each locking bolt, a strike secured to the respective door and which the locking bolt enters in the locked position and leaves in the unlocked position as taught by Guillaume in order to ensure that the doors can be properly secured to the structure (see Guillaume, paras. [0035-0036]).
Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADY W FRAZIER/Primary Examiner, Art Unit 3647